          Case 1:20-cv-07471-PGG Document 37 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATHAN LITERA SAS,

                                 Plaintiff,
                                                                        ORDER
                    -against-
                                                                  20 Civ. 7471 (PGG)
 VARICK SP, LLC,

                                 Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               This case is stayed sixty days for purposes of settlement discussions. By May 3,

2021, the parties will file a joint letter concerning the status of their discussions. If settlement

appears unlikely at that time, the letter will include a proposed briefing schedule for Defendant’s

motion to dismiss that has been discussed with opposing counsel.

Dated: New York, New York
       March 5, 2021




                                                   1
